Title: Thomas Jefferson to Randolph Jefferson, 16 February 1815
From: Jefferson, Thomas
To: Jefferson, Randolph


          
            Dear brother  Monticello Feb. 16. 15
            After several disappointments in getting your watch from Richmond, I recieved her a week ago. I sent for Stephen, who came to me and pretended to be sick. finding he did not mean to go to Snowden I had concluded to send her to you in a day or two, when Squire arrived. she appears to have gone well since I have had her, except a little too fast. with respect to Stephen mr Randolph got rid of him long ago. I am told he stays now at North Milton or somewhere there. he talks of going down the country to live. I send you some green curled Savoy cabbage seed. I have no ice lettuce, but send you what I think better the white loaf lettuce. the ice lettuce does not do well in a dry season. I send you also some sprout kale, the finest winter vegetable we have. sow it and plant it as cabbage, but let it stand out all winter. it will give you sprouts from the first of December to April. the bitch I had given you was caught in the very act of eating a sheep which she had killed. she was immediately hung, and as we had a fine litter at the same time from another bitch, I preserved one of them for you, which Squire is now gone for and will carry over to you.—I have for some years so entirely neglected my fruit trees that I have nothing in my nursery but refuse stuff, unknown & of no value.—there is a rumor here of peace; but that we shall have peace in the spring I have little doubt. I hold up my flour therefore till May. present my compliments to my sister and be assured of my sincere affections.
            Th: Jefferson
          
          
            Feb. 17. the news of peace is confirmed since yesterday so that I have little doubt of it. wheat and tobo will be immediately at a good price. corn which was at 27/ at Richmond will tumble down instantly, because their supplies which are always from the great corn country of Rappahanoc will come round by water now freely & immediately.
          
        